DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on January 12, 2022.  In virtue of this amendment, claims 1-12 are now pending in the instant application.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
An LED system for vehicle lighting, the LED system comprising: … “wherein the driving circuit is configured to drive only the first LED chip with a first constant current when a level of an input voltage is lower than that of a reference voltage, or drive the first LED chip, the second LED chip, and the external transistor with a second constant current when the level of the input voltage is higher than that of the reference voltage, wherein the driving circuit controls the first constant current and the second constant current such that power of the first LED chip when only the first LED chip is driven is the same as power of the first LED chip and the second LED chip when all the first LED chip, the second LED chip, and the external transistor connected to each other in series are driven”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 2-6 are allowed as being dependent on claim 1).
An LED system for vehicle lighting, the LED system comprising: … “wherein the driving circuit is configured to perform driving such that a first constant current flows in a path going through the first LED chip and to ground when a level of an input voltage is lower than that of a first reference voltage, perform driving such that a second constant current flows in a path going through the first LED chip and the second LED chip connected to each other in series, and to the ground when the level of the input voltage is higher than that of the first reference voltage and is lower than that of a second reference voltage, or perform driving such that the second constant current flows in a path going through the first LED chip, the second LED chip, and the heat distribution resistor connected to each other in series when the level of the input voltage is higher than that of the second reference voltage”, in combination with the remaining claimed limitations as claimed in independent claim 7 (claims 8-12 are allowed as being dependent on claim 7).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Kawata et al. – US 2019/0097533
Prior art Nalbant – US 2008/0012507
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        March 24, 2022